 


110 HR 6589 RH: Charles H.W. Meehan Law Library Improvement and Modernization Act
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
 Union Calendar No. 578
110th CONGRESS 2d Session 
H. R. 6589
[Report No. 110–896, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2008 
Ms. Zoe Lofgren of California (for herself and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

September 27, 2008
Reported from the Committee on House Administration with an amendment
Omit the part struck through and insert the part printed in italic


September 27, 2008
 Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To provide financial support for the operation of the law library of the Library of Congress, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Charles H.W. Meehan Law Library Improvement and Modernization Act. 
2.Financial Support for Law Library of Library of Congress 
(a)Financial SupportIn addition to any other amounts made available for the salaries and expenses of the Library of Congress, there are authorized to be appropriated to the Librarian of Congress $3,500,000 for building, maintaining, and administering  maintaining and administering the operations of the law library of the Library of Congress, including the cataloguing of the collections of the law library. Any amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended. 
(b)Electronic Cataloging of Nonproprietary MaterialTo the extent practicable, in using any funds appropriated pursuant to the authority of subsection (a) to catalog and archive nonproprietary material in the collections of the Law Library after the date of the enactment of this Act, the Law Librarian of Congress shall catalog and archive the material electronically in a nonproprietary and nondiscriminatory format. Nothing in the previous sentence may be construed to affect any cataloging and archiving activities carried out with funds which are not appropriated pursuant to the authority of subsection (a). 
3.Separation of Law Library Salaries and Expenses in Preparation of Annual Library of Congress Budget 
(a)Separate Budget Treatment of Law LibraryIn preparing the annual budget for the Library of Congress which will be submitted by the President under chapter 11 of title 31, United States Code, and in preparing the annual budget and related materials for the Library of Congress for the use of the Committees on Appropriations of the Senate and House of Representatives, the Librarian of Congress shall ensure that all amounts attributable to salaries and expenses of the law library of the Library of Congress are set forth separately as a separate line item from other salaries and expenses of the Library of Congress. 
(b)Effective DateThis section shall apply with respect to fiscal year 2010 and each succeeding fiscal year. 
4.Charles H. W. Meehan Program to Support the Mission of the Law Library of the Library of Congress 
(a)Establishment 
(1)In generalThe Librarian of Congress, acting through the Law Librarian of Congress, shall establish and operate a program to be known as the Charles H. W. Meehan Law Library Support Program (hereafter in this section referred to as the Program), which will— 
(A)provide enhanced or special services and programs for the Law Library; and 
(B)otherwise support the mission of the Law Library. 
(2)Relation to other programsThe Librarian shall operate the Program in a manner which ensures that the resources of the Program are not commingled with the resources used to carry out the program operated under section 2. 
(b)Role of Other EntitiesThe Librarian may carry out the Program through agreements and partnerships entered into with other government and private entities, including the American Association of Law Libraries and the American Bar Association. 
(c)Private Support 
(1)Acceptance of donationsDonations of funds and in-kind contributions in support of the Program may be accepted— 
(A)by the Library of Congress Trust Fund Board, as provided under the Act entitled An Act to create a Library of Congress Trust Fund Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 154 et seq.); and 
(B)by the Librarian of Congress, as provided under section 4 of such Act (2 U.S.C. 160). 
(2)Use of amountsNotwithstanding the second paragraph of section 2 of the Act entitled An Act to create a Library of Congress Trust Fund Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 157), or the third sentence of section 4 of such Act (2 U.S.C. 160), any amounts accepted by the Library of Congress Trust Fund Board or the Librarian of Congress in support of the Program shall be subject to disbursement by the Librarian only upon the recommendation of the Law Librarian (except to the extent otherwise provided under any terms and conditions on the use of the amounts which are imposed by the person making the donation). 
(3)Acceptance of other voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the Librarian of Congress may accept voluntary and uncompensated services in support of the Program. 
(d)Establishment of separate account 
(1)In generalThere is established in the Treasury (among the accounts of the Library of Congress) a separate account for the Program, which shall consist of— 
(A)amounts accepted by the Library of Congress Trust Fund Board in support of the Program as described in subsection (c)(1)(A), together with any income earned on such amounts; 
(B)amounts accepted by the Librarian of Congress in support of the Program as described in subsection (c)(1)(B), together with any income earned on such amounts; 
(C)amounts appropriated pursuant to the authorization under subsection (f); and 
(D)interest on the balance of the account. 
(2)Use of amountsThe funds contained in the account established under this subsection shall be used solely by the Law Librarian of Congress to carry out the Program. 
(e)Annual ReportNot later than April 30 of each year (beginning with 2009), the Librarian of Congress shall submit a report on Program funding and activities to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, the American Bar Association, and the American Association of Law Libraries. The report shall include— 
(1)a listing of all donations received in support of the Program during the previous year; 
(2)the total obligations during the previous year for each Program activity; 
(3)the amount appropriated pursuant to the authorization under subsection (f) for the fiscal year beginning on the previous October 1; 
(4)a list of Program activities, with budget information for each such activity, planned for the calendar year in which the report is submitted; and 
(5)any findings in the most recently completed audit conducted with respect to the Law Library or Program funds or investments. 
(f)Authorization of AppropriationsIn addition to any other amounts authorized to be appropriated to the Librarian of Congress for the Law Library of Congress for a fiscal year, there are authorized to be appropriated for deposit into the account established under subsection (d) an amount equal to 40 percent of the amount of the donations accepted by the Library of Congress Trust Fund Board in support of the Program under subsection (c)(1) during the previous fiscal year. 
 

September 27, 2008
Reported from the Committee on House Administration with an amendment
September 27, 2008
 Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
